DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The Examiner has carefully and fully considered applicant’s argument filed on 2/23/2021 and has determined that applicant’s argument is persuasive. Thus, the rejection as set forth in the Office action dated 11/30/2020 has been withdrawn.


                 Allowable Subject Matter
3.	Claims 1-20 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Activate the first low side electronic switch and a second low side electronic switch for a first predetermined time in response to receiving the indication to stop the motor, such that a back-electromagnetic force generated by the motor is stored in the first phase of the motor; and deactivate the second low side electronic switch after the first predetermined time such that a first regenerative current is provided to the power source via the diode including remaining claim limitations. 
As per independent claim 10: Activating the first low side electronic switch and a second low side electronic switch for a first predetermined time in response to receiving the indication to stop the motor, such that a back-electromagnetic force generated by the motor is stored in the first phase of the motor; and deactivating the second low side electronic switch after the first predetermined time such that a first regenerative current is provided to the power source via the diode including remaining claim limitations.


                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 5,614,799 to Anderson discloses a motor control system.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 
/DAVID LUO/Primary Examiner, Art Unit 2846